  Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 1 of 48 PageID #: 15157


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

CHRISTIAN GEROLD TARANTINO,

            Petitioner,

vs.                                      Case No.: 2:08-cr-00655-JS
                                         (Related Case: 2:16-cv-03770-JS)

UNITED STATES OF AMERICA,

            Respondent.

 _________________________________/




         AMENDED SUPPLEMENTAL MOTION UNDER 28 U.S.C. §2255 TO
       VACATE/SET ASIDE ILLEGAL CONVICTIONS/SENTENCES FILED BY A
                PERSON IN CUSTODY OF THE UNITED STATES




                                         TODD G. SCHER
                                         Law Office of Todd G. Scher, P.L.
                                         Fla. Bar No. 0899641
                                         1722 Sheridan Street, #346
                                         Hollywood, FL 33020
                                         (Tel) 754-263-2349
                                         (Fax) 754-263-4147
                                         TScher@msn.com
                                         Counsel for Petitioner
  Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 2 of 48 PageID #: 15158


                                       TABLE OF CONTENTS

   Introduction ……………………………………………………………………………..                                                 1

    1. Petitioner was convicted of an offense under 18 U.S.C. § 33 without jurisdiction
as a result of the ineffective assistance that was delivered by his first trial counsel ……      2

   2. Petitioner’s first trial counsel operated under an undisclosed benefactor conflict
adversely affecting the defense as counsel delivered ineffective assistance at trial …….        6

       COUNT ONE: The sidewalk robbery of June 23, 1994 that resulted in a death ..             7

       COUNT TWO: The murder of Louis Dorval in 1994 …………………………..                               8

       COUNTS THREE AND FOUR: The conspiracy to murder and the murder
       of Vincent Gargiulo in 2003 …………………………………………………….                                        13

   3. Attorney Froccaro’s undisclosed benefactor conflict warrants post-conviction relief …     20

   4. Counsel entirely excluded Petitioner from pre-screening the anonymous jurors………           24

   5. Retrial counsel provided ineffective assistance by failing to seek the Court’s recusal…   25

   6. Retrial counsel failed to prevent a conviction based on inadmissible evidence ……….        27

   7. Trial Counsel’s Failure to Present Petitioner’s Testimony at Motion to Suppress Hearing 29

       The Applicable Statutory Framework ………………………………………………….                                  30

       Other Evidence Corroborates Tarantino ……………………………………………….                                31

               A. The Grand Jury Indictment ………………………………………………..                                31

               B. Gargiulo’s Demand of $500,000 from the FBI …………………………….                       31

               C. Tarantino’s Complaints about “Dry Ratting” ………………………………                       32

                   1.   Nicholas Pisciotti ………………………………………………………                                32

                   2. Robert Gerrato ………………………………………………………….                                    33

               D. The Demand of $500,000 From Scott Mulligan ……………………………                        33

               E. Gargiulo’s Contemporaneous Financial Motive ……………………………                       34

                   1. Gargiulo’s Documented Financial Setbacks ……………………………                      35

                   2. Gargiulo’s “Insurance” Collection ……………………………………...                       37
 Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 3 of 48 PageID #: 15159


    Applicable Legal Principles ………………………………………………………                       38

    The Legislative History of 18 U.S.C. § 2511(2)(d) …………………………………..       40

    Counsel Rendered Ineffective Assistance ……………………………………………               42

Conclusion …………………………………………………………………………………….                                44

Certificate of Service ………………………………………………………………………….                        45
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 4 of 48 PageID #: 15160




                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK

CHRISTIAN GEROLD TARANTINO,

                    Petitioner,

vs.                                                              Case No.: 2:08-cr-00655-JS
                                                                 (Related Case: 2:16-cv-03770-JS)

UNITED STATES OF AMERICA,

            Respondent.
_________________________________/

              AMENDED SUPPLEMENTAL MOTION UNDER 28 U.S.C. §2255 TO
             VACATE/SET ASIDE ILLEGAL CONVICTIONS/SENTENCES FILED
                 BY A PERSON IN CUSTODY OF THE UNITED STATES

           Petitioner Christian Tarantino (hereinafter, “Petitioner”), through his undersigned counsel,

hereby files this amended supplemental motion pursuant to 28 U.S.C. §2255 seeking to vacate/set

aside his unconstitutional convictions and sentences. The instant petition is being filed in

accordance with the Court’s electronic paperless orders dated August 21, 2019, and September 19,

2019, and is intended to be the operative petition, supplementing and amending the original §2255

motion filed pro se on June 27, 2016, the same day that the United Supreme Court denied certiorari

review,1 and the supplemental petition filed on July 14, 2017 (DE:505).2

                                                       Introduction

           In addition to incorporating herein all of the documents, evidence, and testimony that are

part of the extensive record in Petitioner’s case, Petitioner also expressly incorporates herein by




1
    See Tarantino v. United States, 136 S.Ct. 2526 (2016).

2
  When Petitioner filed his prior supplemental petition in July 2017, the Court required him to re-file it with a 30-page
limitation. The present submission contains the same issues as did the July 2017 submission, but adds an additional
argument. Thus, because the Court has granted Petitioner leave to file any supplemental issues, the instant submission,
is, by necessity, in excess of 30 pages. By separate motion, Petitioner is seeking leave to exceed the page limitation.


                                                             1
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 5 of 48 PageID #: 15161




specific reference the exhibits and attachments that have been previously filed in connection with

the July 14, 2017, supplemental pleading (see attachments to DE: 505). Petitioner did not want to

over-burden the Court or the docket with re-filing the very same exhibits and attachments twice.

However, if the Court wishes the exhibits to be re-filed as attachments to the present submission,

Petitioner will do so. Moreover, this submission presumes familiarity with Petitioner’s case, and

thus does not contain discussion of the procedural history or a detailed factual statement of the

evidence from the Petitioner’s two trials; instead, it discusses only the facts relevant to the issues

being raised herein.

         Petitioner was convicted of an offense under 18 U.S.C. § 33 without jurisdiction
        as a result of the ineffective assistance that was delivered by his first trial counsel

       As to Count One charging Petitioner with a violation of 18 U.S.C. §33, dispassionate

analysis of the jurisdictional element required to convict under §33 leads to the conclusion that the

Petitioner was convicted of the offense without jurisdiction, as the trial evidence showed that Mid-

Island Check Cashing Corp. armored vans were only “used” within the state of New York. Mid-

Island Check Cashing Corp. (Mid-Island) was a domestic New York company that never registered

to do business in New Jersey - a fact that would have been discovered prior to trial had trial counsel

complied with their professional duty to investigate state corporate records. See Strickland v.

Washington, 466 U.S. 668 (1984).

       On March 29, 2011, the government presented the testimony of Frank Fede (Fede), owner

of Mid-Island in June 1994, when two of its employees were robbed, and one of them was killed.

Mid-Island records introduced at trial showed that the armored van involved was only used within

New York, see Exhibit A (Trial Exhibit 3-FF) (June 23, 1994 vehicle route showing only intrastate

stops within New York), and Fede testified that Mid-Island armored vans only serviced New York,

disproving jurisdiction under §33. See Exhibit B (March 29, 2011 transcript) at p.808 (“AUSA:



                                                  2
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 6 of 48 PageID #: 15162




And how did you use the armored vans? Fede: To deliver payrolls to certain companies around

Long Island [and] Queens. AUSA: In addition to Long Island and Queens, did you service any

companies outside of New York State? A. No. AUSA: Did you ever service companies in the Port

of Newark? Fede: Yes. AUSA: In the Port of Newark, what kind of companies did you serve?

Fede: We did the tankers that came in from foreign countries, and we would service the ships.”)

(emphasis and brackets added); but see Exhibit C (Indictment) at p.1, ¶1 (alleging that “Mid-Island

owned and operated armored vans that served as mobile check-cashing outlets for the employees

of Mid-Island’s customers, which included businesses located on Long Island, New York and in

New Jersey”) (emphasis added). No Mid-Island vehicle ever serviced New Jersey businesses.

Records consistently show that “Mid-Island Check Cashing Corp.” registered only as a domestic

corporation in New York (from 1973 to 1995), and recent “no records” certificates establish that

“Mid-Island Check Cashing Corp.” never registered in New Jersey. See Composite Exhibit D

(Mid-Island records issued by New York and “no records” certificates issued by New Jersey).

Petitioner was unlawfully convicted despite the corroborated trial testimony of a company owner

that Mid-Island armored vans were only “used” within New York.

       Petitioner was convicted without jurisdiction as the evidence adduced at trial disproved the

jurisdictional element of 18 U.S.C. §33. To convict a defendant of an offense prosecuted under

18 U.S.C. §33, the government must prove the essential jurisdictional element found within the

statute, requiring that the alleged offense conduct involve a “motor vehicle which is used, operated,

or employed in interstate or foreign commerce.” See 18 U.S.C. §33(a). The jurisdictional element

is set forth in the first “whoever” clause of the statute. Given this requirement, the third “whoever”

clause of 18 U.S.C. §33(a) must therefore be read as follows: “Whoever with like intent, willfully

disables or incapacitates any driver or person employed in connection with the operation or




                                                  3
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 7 of 48 PageID #: 15163




maintenance of the motor vehicle [‘which is used, operated, or employed in interstate or foreign

commerce’]... .” The jurisdictional language is unambiguous. An offense mischarged under §33

cannot be salvaged by misapplying the “de minimis” effect on commerce analysis that is applicable

to language found in other statutes. Had the government timely charged the 1994 robbery as a

violation of the Hobbs Act, 18 U.S.C. § 1951(a) (“Whoever in any way or degree obstructs, delays,

or affects commerce or the movement of any article or commodity in commerce, by robbery”)

(emphasis added), the jurisdictional element under that statute could have been proven if the

robbery committed merely created a realistic probability of a “de minimis” effect on commerce.

See United States v. Celaj, 649 F.3d 162, 168 (2nd Cir. 2011).

       Under 18 U.S.C. §33, a motor vehicle must be “used, operated, or employed in” interstate

commerce, not just have some “de minimis” effect on commerce. The Supreme Court has noted

that Congress has repeatedly recognized the “distinction between legislation limited to activities

‘in commerce,’ and an assertion of its full Commerce Clause power so as to cover all activity

substantially affecting interstate commerce.” See United States v. American Bldg. Maint. Indus.,

422 U.S. 271, 280 (1975) (emphasis added). The phrase “in interstate commerce” is a much more

restrictive jurisdictional requirement than the phrase used in the Hobbs Act (“affects interstate

commerce or the movement of any article or commodity in commerce”). Had Congress wanted

to include language in §33 to cover vehicles that are merely used to “affect” commerce, they could

have done so. See, e.g., 18 U.S.C. §844(i) (covering motor vehicles “used in interstate or foreign

commerce or in any activity affecting interstate or foreign commerce”) (emphasis added).

       The jurisdictional phraseology “used, operated, or employed in” interstate commerce also

appears in 18 U.S.C. §32, enacted with §33 in 1956. Section 32 authorizes prosecution of anyone

who “sets fire to, damages, destroys, disables, or wrecks ... any civil aircraft used, operated, or




                                                4
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 8 of 48 PageID #: 15164




employed in interstate, overseas, or foreign air commerce.” Sections 32 and 33 both adopted

language from 18 U.S.C. §1992, which authorizes prosecution of terrorist attacks by anyone who

“willfully derails, disables, or wrecks any train, engine, motor unit, or car used, operated, or

employed in interstate or foreign commerce by any railroad.” Section 33 extended protection only

to motor vehicles “used, operated, or employed in interstate or foreign commerce.” The trial record

shows clear evidence that Mid-Island armored vans had not been “used, operated, or employed in”

interstate commerce. The jurisdictional language of §33 cannot be misapplied to reach any vehicle

ever owned by one ostensibly engaged in interstate commerce, where the “use” of the Mid-Island

armored vans was confined to New York only. See Exhibit B (Fede testimony) at p.808.

       Due to the dearth of law construing the interstate commerce language of 18 U.S.C. §33,

the court should consider cases interpreting 18 U.S.C. §§32 and 1992, as both use the same “used,

operated, or employed in” language. In United States v. Hume, 453 F.2d 339 (5th Cir.1971),

construing Section 32, the court found that an airplane operated in interstate commerce because

the airplane had been crop-dusting in New Mexico during the morning of the day that the airplane

was shot while dusting in Texas. In United States v. Altenburger, 549 F.2d 702 (9th Cir.1977),

the court applied Section 1992 to a case involving an interstate train. Petitioner does not argue

that the Mid-Island van had to have crossed a state line on June 23, 1994 (which it did not), but

Petitioner does submit that the evidence showed that Mid-Island vans were ONLY “used” within

New York, and therefore he was convicted without jurisdiction.

       The prosecution described the jurisdictional element to the jury as follows: “[Y]ou must

find that the government has proven beyond a reasonable doubt that the motor vehicle was used

by a company that operated or did business in interstate or foreign commerce.” See Exhibit E

(May 4, 2011 transcript) at p.2878 (emphasis and brackets added). The Court instructed the jury




                                                5
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 9 of 48 PageID #: 15165




to decide the jurisdictional element, as follows: “It is sufficient if the government proves beyond

a reasonable doubt that the motor vehicle was used by a company that operated in interstate or

foreign commerce.” See Exhibit F (May 5, 2011 transcript) at pp.3130-3131 (emphasis added).

Because counsel rendered ineffective assistance, the prosecution was able to claim in its closing

summation that there was no dispute that “Mid-Island Check Cashing Corporation operated in

interstate commerce.” See Exhibit E at p.2880. But for the deficient performance of counsel, the

§33 charge would have been dismissed on a pretrial motion or a Rule 29 motion, as Mid-Island

was a domestic corporation only operating vans in New York. Mid-Island did not “operate” vans

in New Jersey. See Exhibit C at p.1, ¶1 (Indictment charging that Mid-Island operated vans in

New Jersey).

       Petitioner’s trial counsel never argued that the prosecution failed to prove the jurisdictional

element, and there is no basis on the record to treat such an omission as a strategic choice.

Petitioner respectfully submits that the Court should conclude that the conviction under 18 U.S.C.

§ 33 was obtained without jurisdiction, vacate the conviction under Count One of the Indictment,

and dismiss the charge with prejudice. At a minimum, the Court should conduct an evidentiary

hearing.

       Petitioner’s first trial counsel operated under an undisclosed benefactor conflict
       adversely affecting the defense as counsel delivered ineffective assistance at trial

       Petitioner’s first trial counsel, James Froccaro (Froccaro), operated under an undisclosed

benefactor conflict that adversely affected his trial performance, as Froccaro’s divided loyalties

prevented him from pursuing a defense of Petitioner compelled by the evidence that incriminated

Scott Mulligan (Mulligan). The simultaneous representation of Mulligan damaged the defense.

Through these §2255 proceedings, petitioner can amply “demonstrate that an actual conflict of

interest adversely affected his lawyer's performance.” See Cuyler v. Sullivan, 446 U.S. 335, 348



                                                 6
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 10 of 48 PageID #: 15166




(1980). The Second Circuit concluded that the trial court “failed to develop the record” and

“preserve[d] this issue for collateral review.” See United States v. Tarantino, 617 Fed.Appx. 62,

65-66 (2d Cir. 2015) (brackets added). Facts that were dehors the record are now ripe for review.

         The Affidavit submitted by lawyer Eliza Stahl (Stahl) reveals the undisclosed conflict

under which Froccaro operated during the first trial. The trial court did not “develop the record”

because Froccaro inexcusably failed to disclose that he simultaneously represented Mulligan

before and during trial (receiving a $150,000 check and cash payments arranged by Mulligan).3

In her declaration, Stahl avers that Froccaro admitted that he had destroyed the extortion letter that

was sent by Vincent Gargiulo (Gargiulo) to Mulligan only months before Gargiulo was killed.

By destroying evidence showing Mulligan’s motive to cause the murder of Gargiulo, Froccaro

showed his complicity with Mulligan, which disqualified him from defending Petitioner at the

trial, as Mulligan was implicated in all of the offenses charged against petitioner. Irrespective of

the complicitous destruction of criminal evidence, Froccaro unreasonably failed to inculpate

Mulligan given evidence that would have compelled conflict-free counsel to inculpate Mulligan

in order to defend Petitioner. Froccaro’s trial performance was adversely affected as to each count

tried.

         COUNT ONE: The sidewalk robbery of June 23, 1994 that resulted in a death

         As to Count One charging Petitioner with the robbery that resulted in the death of guard

Julius Baumgardt, Froccaro knew that Mulligan was a target/suspect as of 1994. See Exhibit I

(February 16, 2011 transcript) at p.361 (FBI file showed that Mulligan was a target/suspect in the




3
  During the Curcio hearing held days before the first trial started, Froccaro twice claimed that another conflict of
interest (involving the simultaneous representation of Lucchese crime family members who took credit for committing
the August 1994 murder charged against the petitioner) “honestly slipped [his] mind.” See Exhibit G (March 15, 2011
transcript) at p.5. Froccaro failed to disclose his benefactor conflict, as he also represented Mulligan before and during
petitioner’s first trial. See Stahl Affidavit.


                                                            7
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 11 of 48 PageID #: 15167




murders of Julius Baumgardt and Louis Dorval); id. at p.363 (Mulligan’s DNA was subpoenaed).4

The conflict led to prejudicial error as counsel failed to elicit a description suggesting Mulligan

played a part in the robbery instead of Petitioner,5 and even objected to linking Mulligan to the

cache of weapons.6

                           COUNT TWO: The murder of Louis Dorval in 1994

         As to Count Two charging Petitioner with the obstruction of justice murder of Louis Dorval

(Dorval), who was found floating at sea in a toolbox trunk days after he was indicted in New Jersey

with several Lucchese crime family members in August 1994, Froccaro knew that Mulligan was a

target/suspect in the murder of Dorval as of 1994. See Exhibit I at p.361 (FBI investigative file

showed that Mulligan was already a target/suspect as of 1994 in the homicides of Julius Baumgardt

and Louis Dorval).

         With the evidence adduced at trial only proving that Joseph Pistone had murdered Dorval,

the prosecution submitted to the jury in its final summation that Petitioner had “aided and abetted”

Joseph Pistone, the murderer. See Exhibit E (May 4, 2011) at p.3065. In support of his motion

under Rule 29, Fed.R.Crim.P., Froccaro argued that the tape evidence (of a conversation between

Vincent Gargiulo and Petitioner) “more appropriately” showed that Petitioner had been implicated

in the murder of Dorval as an “accessory after the fact.” See Exhibit L (April 27, 2011 transcript)

at p.2793 (“…the only statement in there that could potentially be argued to implicate him in the


4
 Stahl also avers that Froccaro celebrated the case agent’s testimony given at the Mastrangelo hearing suggesting that
Mulligan’s DNA was excluded by the FBI as of the hearing date. Id. at p.363. Froccaro took credit for “clearing”
Mulligan at the pre-trial hearing. See Stahl Affidavit.
5
  See Exhibit J (FBI case agent affidavit) at pp.3-4, ¶4 & n.4 (two (2) witnesses who were standing “a few feet” from
the robbery saw two (2) assailants; one of the assailants was Louis Dorval, and Mulligan fit the description of the
other assailant who wielded a shotgun, identically matching his height (“six-foot-one-inch”) and “heavy build”.
6
 See Exhibit K (March 30, 2011 transcript) at pp.899-917 (Froccaro objecting to any trial testimony that Mulligan
was seen entering storage unit on June 24, 1994; weapons allegedly used during June 23, 1994 robbery were found
when the same storage unit was searched on June 24, 1994); id. at p.932 (Petitioner was never seen at storage facility).


                                                           8
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 12 of 48 PageID #: 15168




murder or being an accessory -- I think more appropriately being an accessory after the fact,

where there is a claim that it is Mr. Tarantino speaking, and there is a conversation to the extent

that he cut his finger on the toolbox”) (emphasis and brackets added). During their deliberations,

jurors focused on that portion of the tape implicating Petitioner in dumping Dorval’s body at sea.

See Exhibit M (May 9, 2011 transcript) at p.3211 (trial court reading the jury’s specific request “to

hear the enhanced version of the designated area of the Gargiulo recording at the parts pertaining

to the trunk, skin, finger”). That tape portion was played and replayed upon jury request. Id. at

p.3213. The transcript used at trial for that portion of the recording reads as follows:

       Gargiulo: “What about, remember the trunk and your finger? You told me
       something, you squished your finger?

       Petitioner: Yeah [UI].

       Gargiulo: There was no skin on that, right?

       Petitioner: Buddy, no way [UI]. I was in the middle of the fuckin' Atlantic
       Ocean and the body was found floating two days later or better. There was one
       piece of skin on a fuckin' rock, can't believe it's been floating in the ocean.

       Gargiulo: Yeah, no way.

       Petitioner: No fucking way.

       Gargiulo: Fish would eat it and stuff.

       Petitioner: The bottom line, it would just float away, you know what I mean? It
       wouldn't stay jammed on a rock? If it was here, yeah; but in the water- saltwater,
       for fuckin' two days, no fuckin' way.

       Gargiulo: How bad is SCOTT taking this?

       Petitioner: He's all right now because we sat around and kicked it around...

See Exhibit N (government trial exhibit “RS-39”) at pp.20-21 (emphasis added).

       “As a general proposition, a defendant is entitled to an instruction as to any recognized

defense for which there exists evidence sufficient for a reasonable jury to find in his favor.”



                                                 9
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 13 of 48 PageID #: 15169




Mathews v. United States, 485 U.S. 58, 63 (1988). Given that Petitioner’s taped statements

provided sufficient evidence for a reasonable jury panel to have found that Petitioner was an

“accessory after the fact,” who had dumped the corpse at sea [after the murder was committed by

Joseph Pistone inside of a vehicle as corroborated by the FBI], Froccaro was ineffective for failing

to request a theory of defense instruction. See United States v. Varelli, 407 F.2d 735 (7th Cir. 1969)

(distinguishing the criminal conduct of accessories after the fact and aiders and abettors to

conclude that defendants were accessories after the fact and could not be convicted as aiders and

abettors in a case involving stolen merchandise).

       Froccaro should have requested a legal theory of defense instruction that the jury had a

duty to acquit Petitioner charged as a principal in the murder of Dorval, if the jury found that the

trial evidence only showed beyond a reasonable doubt that he was an “accessory after the fact.”

The legal theory was fully supported by the tape, see Exhibit N (government trial exhibit RS-39)

(tape transcript), supra, at pp.20-21, but the instruction was not presented in the court’s charge to

the jury because counsel did not request it. Froccaro raised the point in his Rule 29 motion, but

counsel did not attempt to present the defense theory supported by the evidence to the jury.

       It was unreasonable for counsel to pose a defense to the jury that was in denial of the taped

statements that “more appropriately” showed that the Petitioner was an “accessory after the fact,”

as submitted in support of the Rule 29 motion. See Exhibit L (April 27, 2011 transcript) at p.2793;

compare Exhibit E (May 4, 2011) at p.3055 (Froccaro’s summation challenging the integrity of

the tape and relying on the testimony of Peter Pistone) (“…[t]hat he and his brother Joseph and no

one else disposed of Mr. Dorval's body at sea in a black bullet riddled toolbox. ...And that live,

first-hand, eyewitness account of about who was there and what happened to Louis Dorval totally

demolishes the integrity of the tape that came from nowhere, totally. How can Chris be twisting




                                                 10
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 14 of 48 PageID #: 15170




his finger on the box if he is not there?”). Still in denial about the tape, Froccaro “doubled-down”

on Peter Pistone’s testimony that excluded the petitioner from any involvement. Id. at 3055-3056

(“His live, first-hand eyewitness account totally demolishes the integrity of the tape that came from

nowhere because Chris had nothing to do with the murder of Louis Dorval and the disposal of his

body at sea.”). Petitioner’s voice was on the tape, but Froccaro attacked “the integrity of the tape”

arguably inculpating Mulligan as a principal in the Dorval murder and exculpating Petitioner as

an accessory after the fact.7

         Certain portions of the taped conversation between Petitioner and Gargiulo would have

compelled any conflict-free trial counsel to inculpate Mulligan to defend Petitioner. Gargiulo

criticized “Scott” (Mulligan) for going “on the lam.” See Exhibit N (trial exhibit RS-39) (tape

transcript) at p.6. Froccaro turned a blind eye to Petitioner’s taped response, stating that Mulligan

was “not a saint in all of this. You’re taking X amount of time. And I’m taking X.” Id. The

references to Mulligan’s flight would have compelled any conflict-free counsel to inculpate

Mulligan by arguing that his flight suggested that Mulligan had a greater concern as he aided and

abetted the murder of Dorval, and that Petitioner was an accessory after the fact who consistently

did not flee from the same investigation that had collected his DNA two months earlier. Id. at p.3.

         The consensus of opinion was consistent with Mulligan’s greater culpability. Id. at p.18

(Gargiulo: “You know what the bad thing is SCOTT going on the run. He makes you guys look

so bad though …As soon as you guys get busted, they’re going to find SCOTT in no time.

...Because you know how much media they’ll put on him. He’ll be number one’s most wanted.

He won’t be able to move. Petitioner: Right, right”) (emphasis added). Froccaro did not use the

tape to exculpate Petitioner as an accomplice after the fact and inculpate Mulligan as a principal


7
 The tape was so damaging that retrial counsel conceded that the known existence of the tape provided “motive.” See
Exhibit O (May 9, 2012 transcript) at p.1919. But Froccaro “buried his head in the sand” due to his divided loyalties.


                                                         11
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 15 of 48 PageID #: 15171




in the murder due to his divided loyalties. Froccaro submitted that the tape “more appropriately”

showed Petitioner was an accessory after the fact, and the prosecution responded that the testimony

of Gaetano Fatato (Fatato) supported “a fair inference that Mr. Dorval was last with Mr. Tarantino

before his death.” Id. at p.2797. Fatato’s testimony8 posed no impediment to instructing the jury

to acquit if it found that Petitioner was an accessory after the fact in the murder.

         Petitioner’s statements implicated him only in dumping Dorval’s body at sea and provided

evidence for a reasonable jury to conclude that Petitioner may have been an “accessory after the

fact.” The evidence available to counsel showed that (1) Petitioner dumped Dorval’s body at sea,

see Exhibit N at pp.20-21, (2) after the murder had already been committed by Joseph Pistone

inside a vehicle, as corroborated by the FBI. See Exhibit I at pp.450-454 (FBI case agent testifying

that AUSA represented to a federal judge that Peter Pistone was inside the vehicle when Joseph

Pistone shot Dorval in the head; FBI case agent confirmed that bullet came from a revolver as

reported; FBI case agent confirmed that the vehicle had been damaged from weight of corpse as

reported; FBI case agent confirmed that the vehicle was returned to Joseph Pistone´s girlfriend

with a brand new interior as reported, and that it had been a relative of Pistone who had installed

new interior). Froccaro was ineffective for failing to request the correct legal theory of defense

jury instruction supported by the evidence that Joseph Pistone had murdered Dorval inside a

vehicle and the tape evidence implicating Petitioner only in dumping Dorval’s dead body at sea

(i.e., after-the-fact). There is a reasonable probability that the jury would have acquitted Petitioner

(who was charged as a principal in the murder) if Froccaro had sought the correct legal theory of



8
 During trial, Fatato admitted that he had given different versions of his last contact with Dorval since 1994. See
Exhibit P (April 5, 2011 transcript) at pp.1335-1337 (Fatato told FBI Agent Greco on September 13, 1994, within one
month of Dorval’s death, that Dorval was at his residence the last time he phoned Dorval, and Dorval told Fatato that
he was going to visit Tarantino later that evening). Fatato’s lack of credibility is a matter of record. See Exhibit Q
(Doc. 171) (Case No. 08-655 (JS)) (“United States District Judge Jack B. Weinstein stated that Fatato was ‘not
unbelievable as a matter of law, just that his veracity is so slender as to suggest the court wouldn’t believe him.’”).


                                                         12
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 16 of 48 PageID #: 15172




defense instruction that the jury had a duty to acquit petitioner if the jury reasonably concluded

that the trial evidence presented only proved beyond a reasonable doubt that he was an “accessory

after the fact.” Froccaro had an actual conflict of interest adversely affecting his defense of

Petitioner, and also rendered prejudicially deficient performance. See Cuyler v. Sullivan, 466 U.S.

335 (1980); Strickland v. Washington, 466 U.S. 668 (1984).

                                    COUNTS THREE AND FOUR

               The conspiracy to murder and the murder of Vincent Gargiulo in 2003

       As to Counts Three and Four respectively charging Petitioner with conspiring to commit

the obstruction of justice murder of Vincent Gargiulo (Gargiulo) and with the obstruction of justice

murder of Gargiulo, who was killed in Manhattan during the early morning of August 18, 2003,

Froccaro destroyed evidence showing that Mulligan had a motive to hire the murder of Gargiulo,

when he destroyed the extortion letter that was mailed by Gargiulo to Mulligan earlier in 2003 at

a time when Froccaro had also represented Mulligan in a drug prosecution. See Stahl Affidavit.

Irrespective of his destruction of evidence, Froccaro failed to inculpate Mulligan with evidence

that would have compelled conflict-free trial counsel to inculpate Mulligan to defend Petitioner.

Even if Froccaro had not clearly operated under an actual conflict, prejudicial error was committed.

Froccaro failed to object to inadmissible hearsay and failed to preclude Petitioner’s former

attorney Melvyn Roth (Roth) from providing the “direct link” to convict Petitioner at trial as the

gym owner known as “Matty Roth,” who allegedly conspired to murder Gargiulo. But for the

inadmissible post-mortem hearsay or the trial testimony of Petitioner’s former attorney that

should have been precluded, there was insufficient evidence, requiring final acquittals that

would have barred the retrial held on these mistried counts under the double jeopardy clause.

       On April 5, 2011, the government filed a letter regarding its subpoena to call Petitioner’s




                                                13
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 17 of 48 PageID #: 15173




former attorney Melvyn Roth (Roth) to testify. See Exhibit R (Doc. 213) (Case No. 08-655(JS)).

The prosecution knew that attorney Roth and Petitioner had an attorney-client relationship that

extended to this federal prosecution. Id. at p.1 (“Since 1991, Mr. Roth has represented Tarantino

in numerous unrelated state and federal criminal matters. Roth also represented Tarantino briefly

during the grand jury investigation preceding the current indictment”).

        The government letter proffered the mosaic of evidence relevant to Counts Three and Four,

id. at p.2, as follows:

             On August 18, 2003, a government witness observed Justin Bressman shoot
        and kill Gargiulo. That witness, Pablo Amador, will testify that while he did not
        know the defendant, he was enlisted by Bressman to be a look-out during the
        murder of Gargiulo, which had been ordered by Bressman’s Synergy gym
        employer, “Matty Roth.” Personnel and business records obtained from Synergy
        reveal that no “Matty Roth” worked at or operated the Synergy gyms run by
        Tarantino.

              On August 21, 2003, three days after Gargiulo’s murder, NYPD homicide
        detectives visited Bressman at a Synergy gym owned by Tarantino on W. 23rd Street
        in Manhattan, the same gym from which Amador observed Bressman retrieve,
        among others, the weapon used to kill Gargiulo. Bressman accompanied the
        detectives back to a local precinct station house. Shortly after the interview began,
        Mr. Roth telephoned the NYPD and spoke to one of the detectives interviewing
        Bressman. Mr. Roth asserted that he represented Bressman and demanded that the
        questioning stop. The detectives then asked Bressman if he was represented by a
        Melvyn Roth. Bressman responded that although he knew who Roth was, he denied
        that Roth represented him. When detectives asked Roth for additional details about
        his representation, Roth said that he had been retained by “a very concerned party.”

          Telephone records for August 21 show that after Bressman left the Synergy gym
        with NYPD detectives, Roth’s office in Garden City, New York received an
        incoming call from one of Tarantino's Synergy gyms on Long Island. Roth’s office
        then called Roth’s cell phone, and after a subsequent call, Roth called the NYPD
        station house where Bressman was being questioned. Thereafter, Roth again called
        one of Tarantino’s Long Island Synergy gyms.

          Later that evening, Amador saw Bressman who had been released by the NYPD
        some hours earlier. Bressman told Amador, in sum and substance, that he had been
        “picked up” by the NYPD, but that "Matty Roth" had gotten him a lawyer to stop
        the questioning.




                                                 14
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 18 of 48 PageID #: 15174




See Exhibit R (Doc. 213) at p.2. Since Amador testified in lockstep with the proffer, Petitioner

submits that Froccaro failed to object to inadmissible post-mortem hearsay not in furtherance of

the conspiracy that came to an end with the murder and failed to preclude Petitioner’s attorney

Roth from impermissibly providing the “direct link” to cast Petitioner as the alleged co-conspirator

“Matty Roth.” Without the post-mortem hearsay that Amador purportedly heard from missing

alleged murderer Bressman that “Matty Roth” got Bressman an attorney, or without the identity

testimony provided by attorney Roth inserting the “direct link” to suggest that Petitioner was the

person who obtained counsel for Bressman, Petitioner could not have been cast as “Matty Roth,”

the gym owner who allegedly conspired to murder Gargiulo. See id. at p.3 (“The anticipated

testimony that Tarantino asked Mr. Roth to stop the NYPD’s questioning of Bressman is relevant

in this case to identify the defendant as the “Matty Roth” who hired Bressman to kill Garguilo.”)

(emphasis added). The referral of Roth as counsel was spun into evidence of guilt, id. at p.3

(“Tarantino’s effort to halt the questioning of his coconspirator is also probative of Tarantino’s

consciousness of guilt”), but Roth never testified that Petitioner attempted to halt the questioning.

         On April 6, 2011, Froccaro said that he would move to quash the subpoena to call Roth.

The court requested that Froccaro submit his position by Friday, April 8, 2011, and he committed

to submit his position by then, see Exhibit S (April 6, 2011 transcript) at pp.1448-49, 1582, but

Froccaro shirked his duty to file a researched position. On April 11, 2011, Salvatore Marinello

appeared as counsel for attorney Roth. Marinello stated that he did not know the case evidence

and advised Roth to invoke the Fifth Amendment after the court ruled that fee and client identity

testimony was not excludable under the attorney-client privilege. See Exhibit T (April 11, 2011

transcript) at pp.1859-1904. Prior to coming to court, Roth advised AUSA Miskiewicz that he

would invoke attorney-client privilege. Id. at pp.1863-64. Arguing that the privilege did not apply,




                                                 15
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 19 of 48 PageID #: 15175




AUSA Miskiewicz stated: “[W]e are not interested in any communications. We are interested only

in the person who contacted him and told him to call the NYPD, end of story.” Id. at pp.1873-74

(emphasis and brackets added). Roth was asked two questions in the absence of the jury panel

(“Q. On or about August 21st, 2003, who asked you to contact the NYPD with respect to that

agency's interview of Justin Bressman? Q. And who paid you to assert or enter an appearance with

respect to Mr. Bressman on or about that date?”), and he invoked the Fifth Amendment following

counsel’s advice. Id. at pp.1900-1901. The trial court directed Roth to answer or face contempt.

Id. at pp.1901-03. Roth was forced to identify Petitioner as the person who asked him to contact

the NYPD with respect to Bressman. See Exhibit T at pp.1903-04 (“no one” paid attorney Roth).

Linking Roth’s client identity testimony with the inadmissible post-mortem hearsay provided by

Amador that Bressman told him “Matty Roth” got Bressman an attorney, the Prosecutor stated:

“Now we know who Mattie Roth is … this is all part and parcel of co-conspirator statements as

Mr. Bressman is concerned, and Mr. Amador being told...”) (emphasis added). Therefore, the

government cannot seriously dispute that Roth provided the last “direct link” to convict Petitioner.

         Froccaro failed to object to the inadmissible hearsay, and he also failed to articulate the

correct legal objection to preclude Roth’s trial testimony that impermissibly provided the “direct

link” to cast petitioner as “Matty Roth,” without which the chain of evidence presented would

have resulted in judgments of acquittal for insufficient evidence as to the mistried counts. Froccaro

delivered ineffective assistance during trial. See Exhibit T at pp.1877, 1884 (Froccaro: “I don't

think the privilege applies… I don't know whether it applies”). Froccaro also failed to object to an

inadmissible post-mortem statement made three days after the charged conspiracy ended with the

murder on August 18, 2003. A conspiracy ends when its central criminal purpose has been

achieved, see Krulewitch v. United States, 336 U.S. 440, 442 (1949), and a conspiracy to commit




                                                 16
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 20 of 48 PageID #: 15176




murder comes to an end when the murder has been committed. See United States v. McKinney,

945 F.2d 471, 475 (7th Cir. 1992); United States v. Silverstein, 737 F.2d 864, 867 (10th Cir.1984).

In Silverstein, the Tenth Circuit wrote:

       The hearsay exception of Fed.R.Evid. 801(d)(2)(E) applies only to statements made
       in the course and in furtherance of a conspiracy. Thus, a declaration made after the
       termination of the conspiracy does not fall within the exception. The time at which
       the conspiracy ends depends upon the particular facts of the case. Generally,
       however, a conspiracy terminates when its central criminal purposes have been
       attained. If there was a conspiracy in the instant case, its central criminal purpose
       was the murder…. The duration of a conspiracy does not extend to attempts to
       conceal the crime. …The district court therefore erred in ruling that hearsay
       testimony was admissible pursuant to Fed.R.Evid. 801(d)(2)(E).

Id. at 867 (emphasis added; citations omitted). A conspiracy to murder was charged, and its goal

was accomplished on August 18, 2003. The post-mortem conversation of August 21, 2003, when

Bressman purportedly told Amador that “Matty Roth” got him counsel during questioning, did not

contribute to committing the murder. See United States v. Floyd, 555 F.2d 45, 48 (2nd Cir. 1977)

(“To include in the conspiracy an event, no matter how proximately related, occurring after the

main objectives of a conspiracy have been accomplished would unnecessarily blur the relatively

clear line drawn by the Supreme Court's decisions on this subject”).

         Without the erroneously admitted post-mortem hearsay, there was insufficient evidence,

and the court would have had to enter final acquittals as to Counts Three and Four, but for counsel’s

prejudicial failure to object. In Floyd, the Second Circuit found that the arson of the getaway car

used in the armed robbery of a bank on the day after the robbery fell outside the bounds of the

conspiracy to commit the bank robbery, and any co-conspirator statements made in conjunction

with that event were not admissible evidence against Floyd. Following the opinion in Floyd,

Roth’s intervention during the questioning of Bressman three days after the murder also fell

outside the temporal bounds of the murder conspiracy, and therefore the alleged post-mortem




                                                 17
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 21 of 48 PageID #: 15177




hearsay connected with that event was inadmissible against petitioner. Froccaro’s failure to object

was prejudicial, as there was insufficient evidence to convict without the inadmissible hearsay.

          The client identity testimony provided by attorney Roth impermissibly inserted the last

“direct link” without which the chain of trial evidence presented would have been unable to cast

petitioner as alleged co-conspirator “Matty Roth.” See United States v. Goldberger & Dubin, P.C.,

935 F.2d 501, 505 (2d Cir. 1991) (special circumstances under which client identity would be

privileged exist when disclosure of client-identifying information would directly incriminate the

client by providing direct linkage in an existing chain of evidence presented against the client).

Petitioner would have also been entitled to acquittals but for his attorney’s testimony erroneously

admitted due to counsel’s failure to raise the “direct linkage” exception to bar the testimony.

          Amador testified in accordance with the government proffer that Bressman told him that

“Mattie Roth” got Bressman an attorney when detectives questioned Bressman three days after

the murder was committed. See Exhibit U (April 21, 2011 transcript) at pp.2239, 2272, 2288.

Detective Jeff Salta of the NYPD testified that the interview of Bressman was halted by a call from

Roth who “said he was called and contacted by a concerned party.” Id. at 2300. And, Roth testified

that petitioner had asked him to call the NYPD with regard to Bressman, providing the last “direct

link” without which the chain of evidence could not have cast petitioner as “Mattie Roth.” Id. at

p.2305. Without the client identity testimony impermissibly provided by attorney Roth or without

the admission of the inadmissible post-mortem hearsay, there would have been insufficient

evidence to convict Petitioner under Counts Three and Four as the identity of the alleged co-

conspirator “Matty Roth” would have remained an enigma.9



9
 AUSA Flynn admitted that Bressman tried to “keep Amador in the dark as much as possible with regard to the
murder and who he was working for.” See Exhibit E (May 4, 2011 transcript) at p.2932 (explaining role switch).



                                                     18
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 22 of 48 PageID #: 15178




           Although Scott Mulligan was a partner in all of the Synergy gyms, Froccaro failed to

elicit that fact to show that Mulligan was also a “boss” to Bressman who was portrayed as the

murderer hired by “Matty Roth,” his “boss” at the Synergy gyms. Compare Exhibit V (April 25,

2011 transcript) at pp.2332-36 (CPA Scott Flynn, accountant for Synergy gyms, not asked by

counsel if Mulligan or others were gym owners) and Exhibit W (May 2, 2012 transcript) at

pp.1122-24 (CPA Flynn revealing during retrial cross-examination that the gym [where Bressman

worked] was owned and operated by Brett Holzer and Eric Holzer); Exhibit X (May 7, 2012

transcript) at p.1547 (Mulligan was a partner in all of the Synergy gyms); id. at p.1654 (Mulligan

admits that he and Brett Holzer were also Bressman ́s bosses). Mulligan had a motive10 to hire the

murder, and he was also Bressman’s “boss,” but Froccaro allowed jurors to believe petitioner was

Bressman’s only “boss.” All of Froccaro’s omissions favored Mulligan, who was “next on the

chopping block” as stated by the prosecutor early during the first trial. See Exhibit Y (April 7,

2011 transcript) at p.1627.

           There is more than just a reasonable probability that, but for counsel's errors, the result

of the proceedings as to Counts Three and Four would have been different. See Strickland v.

Washington, 466 U.S. 668 (1984). There is a certainty that Petitioner would have been entitled to

acquittals for insufficient evidence as the post-mortem hearsay was inadmissible, and the client

identity testimony of Roth was also inadmissible as the testimony impermissibly inserted the

“direct link” to convict petitioner casting him as co-conspirator “Matty Roth.” There is no rational

basis to contend that counsel's failure to seek exclusion of the inadmissible post-mortem hearsay


10
  See Exhibit V at p.2372 (FBI agent reading pseudonymous letter from Gargiulo seeking “reward for information
and audiotapes leading to the arrest and conviction of Scott Mulligan, Chris Tarantino and others in the 1994 armored
car robbery where a guard was shot dead, and the death of one of the robbers named Louis was also shot dead and
found floating off Long Island”); see also Stahl Affidavit (Froccaro destroyed extortion letter from Gargiulo to
Mulligan).



                                                        19
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 23 of 48 PageID #: 15179




or exclusion of attorney Roth’s testimony under the “direct link” exception was a valid legal

strategy. Counsel’s unreasonably deficient and prejudicial failures allowed government counsel

to parlay the inadmissible post-mortem hearsay and attorney Roth’s improper client identity

testimony into a final summation that trumpeted the relevance of the patently inadmissible

evidence:

       Why is that relevant? Two reasons: One, it shows you that in fact ... Mattie Roth is
       actually Chris Tarantino, Bressman's actual boss at Synergy Gym, the person who
       offered Bressman $35,000 to kill Vinnie. Second, Mel Roth's testimony shows the
       defendant's consciousness of guilt. It showed the defendant wanted to control
       Bressman. Tarantino didn't want Bressman telling the NYPD the truth, that he had
       killed Gargiulo, and that he had been paid to do it and hired to do it by that man.”

See Exhibit E (May 4, 2011 transcript) at p.2939. Counsel rendered prejudicially deficient

performance under the Sixth Amendment.

            Froccaro’s undisclosed benefactor conflict warrants post-conviction relief

       On March 13, 2011, the prosecution requested that the court conduct an inquiry pursuant

to United States v. Curcio, 680 F.2d 881, 888-890 (2d Cir. 1982), see Exhibit H (Doc. 189)

(Case No. 08-655 (JS)), representing that it had filed a letter “under seal” on November 4, 2010,

advising defense counsel of information provided by a confidential informant who heard that

Salvatore Cutaia of the Lucchese crime family was one of Dorval’s killers and that Cutaia’s father

had bragged that his son had “done a beautiful piece of work with that kid Louie.” Id. at p.2.

Petitioner was charged with the murder of Dorval, so government counsel had to concede that an

“actual conflict of interest exists because Mr. Froccaro simultaneously represents both Tarantino

and Salvatore Cutaia. Similarly, Mr. Rosen currently represents both Tarantino and Domenico

Cutaia.” See Exhibit H at p.5. On March 15, 2011, days before the first trial started, Judge Seybert




                                                20
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 24 of 48 PageID #: 15180




accepted Petitioner’s waiver of the disclosed conflict,11 but Petitioner submits it is the undisclosed

benefactor conflict under which Froccaro operated that warrants relief.

        On April 23, 2012, new counsel, Stephen Rosen, disclosed for the first time that there had

been a “very difficult” conflict involving first trial counsel Froccaro’s simultaneous representation

of Scott Mulligan. The undisclosed conflict was not made a part of the Curcio hearing. See Exhibit

AA (April 23, 2012 transcript) at pp.6-13. The prosecution proffered the testimony of Manon

Mulligan, wife of Scott Mulligan, as to her receipt in 2003 of an extortion letter threatening that

the FBI would receive a tape incriminating her spouse and the petitioner unless $500,000 would

be received by the letter’s author (understood to be Gargiulo who was murdered months later).

Retrial counsel argued that Froccaro should testify about the letter that went missing after Manon

Mulligan forwarded it to Froccaro, who also represented Mulligan in 2003. On May 1, 2012,

retrial counsel reiterated that Froccaro was a witness with material testimony to provide about the

missing letter and noted the existence of “similar issues here concerning dual loyalty by Mr.

Froccaro.” See Exhibit BB (May 1, 2012 transcript) at pp.918-919; see also Stahl Affidavit

(Froccaro admitted that he destroyed the letter); Exhibit CC (May 2, 2012 transcript) at pp.1175-

1176, 1193-1196 (Manon Mulligan testifying that the extortion letter was sent to Froccaro in

2003). The trial court preserved the conflict of interest issue for post-conviction review.

        Petitioner submits that the benefactor conflict under which Froccaro operated involved the

undisclosed simultaneous defense of Mulligan during Petitioner’s trial as evidenced by his lapses

in the representation of Petitioner. Froccaro's superior loyalty to Mulligan explains all of the trial

“choices” that prevented him from abiding by his Sixth Amendment obligation of providing


11
   Dorval was found dead within days of being indicted with Lucchese crime family members, to which the Cutaias
belonged, and who had the motive to commit the obstruction of justice murder of Dorval charged against petitioner.
See Exhibit Z (April 4, 2011 transcript) at pp.1206-1207 (newspaper report published about New Jersey indictment in
August 1994 charging Dorval along with “a bunch of” Lucchese crime family members).


                                                        21
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 25 of 48 PageID #: 15181




effective representation to Petitioner. Froccaro's disqualifying loyalty to Mulligan also explains

his destruction of evidence that Gargiulo attempted to extort Mulligan months before a hired

murderer killed Gargiulo. Froccaro was hired with a $150,000 check and cash payments arranged

by Mulligan, see Stahl Affidavit (attaching check), and delivered a defense of Mulligan’s

conflicting interests to all of the counts rather than an effective defense inculpating Mulligan to

exculpate Petitioner as the trial evidence would have compelled conflict-free counsel to present.

        Prejudice is presumed where a Petitioner can show that his counsel actively represented

conflicting interests as to all of the charges tried and that the actual conflict adversely affected his

counsel's performance. See Cuyler, 446 U.S. at 350; United States v. Locascio, 6 F.3d 924, 932

(2d Cir.1993) (“Ethical considerations warn against an attorney accepting fees from someone other

than the client. As we stated in a different context, the acceptance of such benefactor payments

may subject an attorney to undesirable outside influence and raises an ethical question as to

whether the attorney's loyalties are with the client or the payor. In re Grand Jury Subpoena Served

Upon John Doe, 781 F.2d 238, 248 n.6 (2d Cir.1985) (en banc)”) (quotation marks omitted).

“Federal courts have an independent interest in ensuring that criminal trials are conducted within

the ethical standards of the profession and that legal proceedings appear fair to all who observe

them.” Wheat v. United States, 486 U.S. 153, 160 (1988). Froccaro placed his benefactor’s

interests over those of Petitioner’s rights. Froccaro twice claimed that the conflict involving the

simultaneous representation of Lucchese crime family members who took credit for committing

the August 1994 murder charged against petitioner had “honestly slipped [his] mind.” See Exhibit

G (March 15, 2011 transcript) at p.5. The court appeared to question Froccaro’s use of the term

“honestly” then, and the court should probe this issue at a hearing.




                                                  22
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 26 of 48 PageID #: 15182




         There was an unwaivable risk that Froccaro would favor Mulligan and fail to conduct a

rigorous defense of Petitioner. Froccaro placed his pecuniary interests and the conflicting interests

of Mulligan’s antagonistic defense above Petitioner’s right to his effective assistance. The conflict

adversely affected counsel’s performance, Cuyler, 446 U.S. at 348, and Petitioner is entitled to

relief as he was prejudiced by the ineffective assistance delivered by counsel. This court should

find that “the conflict [wa]s of such a serious nature that no rational defendant would knowingly

and intelligently desire that attorney's representation... the attorney [had to] be disqualified,

regardless of whether the defendant [wa]s willing to waive his right to conflict-free counsel.” See

United States v. Schwarz, 283 F.3d 76, 95-96 (2d Cir. 2002) (brackets added). Froccaro concealed

his conflict to avoid disqualification as the trial court would have found that no rational defendant

would knowingly and intelligently waive such a conflict. “The right to effective representation by

counsel whose loyalty is undivided is so paramount in the proper administration of criminal justice

that it must in some cases take precedence over all other considerations, including the expressed

preference of the defendants concerned and their attorney.” See Curcio, 680 F.2d at 887.12

         In United States v. Malpiedi, 62 F.3d 465 (2d Cir. 1995), the Second Circuit provided the

framework applicable to analyzing the disqualifying benefactor conflict found here:

         Although a defendant generally is required to demonstrate prejudice to prevail on
         a claim of ineffective assistance of counsel, prejudice is presumed when counsel is
         burdened by an actual conflict of interest. This presumption is “fairly rigid.”
         Moreover, once the defendant establishes that there was an actual conflict, he need
         not prove prejudice, but simply that a lapse in representation resulted from the
         conflict. To prove a lapse in representation, a defendant must demonstrate that


12
   Froccaro’s destruction of evidence also manifested his disqualifying conflict. See Government of Virgin Islands v.
Zepp, 784 F.2d 125, 136 (3d Cir.1984) (“Even if not criminally charged for such events, trial counsel could have
faced severe disciplinary consequences if it were ever known that he was involved in the destruction of evidence.
American Bar Association, Canons of Professional Ethics; Canon 15 ... In circumstances such as these, when defense
counsel has independent personal information regarding the facts underlying his client's charges, and faces potential
liability for those charges, he has an actual conflict of interest … from these facts alone there was an actual conflict
of interest which required withdrawal by trial counsel or disqualification by the court.”).



                                                          23
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 27 of 48 PageID #: 15183




       some plausible alternative defense strategy or tactic might have been pursued, and
       that the alternative defense was inherently in conflict with or not undertaken due to
       the attorney's other loyalties or interests.

       This is not a test that requires a defendant to show that the alternative strategy or
       tactic not adopted by a conflicted counsel was reasonable, that the lapse in
       representation affected the outcome of the trial, or even that, but for the conflict,
       counsel's conduct of the trial would have been different. Rather, it is enough to
       show that a conflict existed that was inherently in conflict with a plausible line of
       defense or attack on the prosecution's case. Once such a showing is made, [the]
       “fairly rigid” presumption of prejudice applies.

Id. at 469 (citations and quotation marks omitted). As the compromised loyalty of counsel caused

demonstrated lapses in representation, Petitioner is entitled to relief under Malpiedi.

       Petitioner has also shown that there is a reasonable probability that, but for counsel's errors,

the result of the trial would have been different on all of the counts. See Strickland v. Washington,

466 U.S. 668, 694 (1984). The Sixth Amendment was violated due to the ineffective assistance

delivered by conflicted counsel.

        Counsel entirely excluded Petitioner from pre-screening the anonymous jurors

       Petitioner argued on direct appeal that his absence from telephonic hearings held by Judge

Seybert and Magistrate Tomlinson shortly before the trial on March 17, 2011 and March 21, 2011

(at which time potential anonymous jurors were pre-screened on the basis of cause and hardship

in the presence of his counsel) violated his right to be present during all material stages of the jury

trial. The Second Circuit concluded that the petitioner “impliedly waived his right.” Tarantino,

supra, 617 Fed.Appx. at 64 (citation omitted). Petitioner had the right to participate in the pre-

screening, see Cohen v. Senkowski, 290 F.3d 485, 489 (2d Cir. 2002) (pre-screening of prospective

jurors is a material stage of trial at which a defendant has the constitutional right to be present),

but the Second Circuit concluded that Petitioner had waived his right assuming that Froccaro had

complied with a court directive. See Tarantino at 64 (“Then, in the presence of Tarantino, the




                                                  24
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 28 of 48 PageID #: 15184




District Court explicitly directed his counsel to ‘go through the jury selection questionnaires’ with

Tarantino in order to ‘see what his desire would be in terms of the type of jury he'd like to be

seated’”). However, Froccaro defied the trial court’s directive and entirely excluded the Petitioner

from the process of pre-screening his jury. See Affidavit of Christian Tarantino.

       Given the emphasis added by the trial court on the importance of including Petitioner in

the pre-screening process before the trial started, see Exhibit G (March 15, 2011 transcript) at p.40

(court directive issued after Froccaro questioned whether there was enough time to visit petitioner

to review the juror questionnaires) (COURT: “So you're definitely going to do that beforehand and

see what his desires would be in terms of the type of jury he'd like to be seated”), Petitioner cannot

be faulted for his failure to report his trial counsel’s disregard of a direct court order. On March

22, 2011, the trial court stated that “all these questionnaires were reviewed by you folks last week.

And then I made certain decisions on Thursday, and again, yesterday Judge Tomlinson reviewed

the questionnaires.” See Exhibit DD (March 22, 2011 transcript) at pp.8-12. The court did not

inquire whether Froccaro had reviewed the questionnaires with petitioner as directed on March 15,

2011. Counsel never reviewed the juror questionnaires with Petitioner and Froccaro’s defiance of

the court directive denied Petitioner his right to participate in the jury pre-screening process. See

Cohen, supra. The exclusion of Petitioner from the entire pre-screening process of reviewing the

juror questionnaires disregarding a direct order from the bench requires that the results of the first

trial be vacated due to the violation of Petitioner’s constitutional right to participate during that

material stage of the jury trial proceedings.

      Retrial counsel provided ineffective assistance by failing to seek the Court’s recusal

       28 U.S.C. § 455(a) provides that “[a]ny justice, judge, or magistrate judge of the United

States shall disqualify h[er]self in any proceeding in which h[er] impartiality might reasonably be




                                                 25
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 29 of 48 PageID #: 15185




questioned.” Subsection (b)(1) also provides in relevant part: “[Sh]e shall also disqualify h[er]self

in the following circumstances: Where [s]he has a personal bias or prejudice concerning a party…”

(brackets added). The Supreme Court has emphasized that, where the grounds for recusal are

comprised of “judicial rulings [and] routine trial administration efforts,” recusal is not usually

warranted absent evidence that the judicial actions “display deep-seated favoritism or antagonism

that would make fair judgment impossible.” See Liteky v. United States, 510 U.S. 540, 556 (1994).

       Petitioner submits that the Court displayed such “deep-seated favoritism or antagonism”

on January 3, 2012, when it accepted a waiver of grand jury indictment for an offense punishable

by death, disregarding the Fifth Amendment and Rule 7, Fed.R.Crim.P., but expeditiously securing

a witness for the prosecution on the eve of the retrial then scheduled for January 9, 2012. Retrial

counsel ineffectively failed to seek recusal resulting in the denial of Petitioner’s right to an

unbiased judge. The appearance of bias exhibited by the court triggered the duty of counsel to

seek her recusal from the retrial.

       The Information filed against the government witness Mulligan on January 3, 2012 tracked

the same language used to plead Count One of the Indictment that was filed against the Petitioner.

See Exhibit EE at ¶6. Mulligan executed a standard “waiver of indictment” form. See Exhibit FF.

Judge Seybert allowed the waiver of grand jury indictment in favor of an expeditious information

that squarely framed the definition of a capital offense. The Information pled that an offense under

18 U.S.C. § 33 resulted in the death of Julius Baumgardt, which qualifies as a capital charge. See

18 U.S.C. § 3592(c)(1) (“Aggravating factors for homicide” include a death that “occurred during

the commission … of … an offense under ... section 33 (destruction of motor vehicles or motor

vehicle facilities)”). In Petitioner’s view, the court’s actions ran afoul of the Fifth Amendment

(“No person shall be held to answer for a capital, or otherwise infamous crime, unless on a




                                                 26
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 30 of 48 PageID #: 15186




presentment or indictment of a Grand Jury...”) and Rule 7(a), Fed.R.Crim.P. (“An offense which

may be punished by death shall be prosecuted by indictment”), all to expedite a retrial witness.

         A violation of §33 resulting in a death is legally punishable by death. See 18 U.S.C. §34;

Exhibit EE (Information) (citing § 34); Exhibit FF (Waiver of Indictment) (citing § 34). On

January 3, 2012, within two weeks after the case agent sought and obtained an arrest warrant for

Mulligan, the court accepted what Petitioner avers to be an illegal waiver of the indictment thereby

aiding a rushed need for Mulligan as a witness for the government at the retrial then scheduled to

start on January 9, 2012. The waiver was invalid since the Information pled that a death resulted

from the alleged § 33 offense. See Kees v. United States, 304 F.2d 661, 663 (7th Cir. 1962)

(“Because we conclude that the offense charged was a capital offense, we decide that Rule 7(a)

gives no support to the district court’s assumption of jurisdiction ...the court had no jurisdiction to

try the alleged violation of the Kidnapping Act by information.”). Retrial counsel unreasonably

failed to seek recusal, as the court’s actions showed that her “impartially might reasonably be

questioned.” See 28 U.S.C. § 455(a). Petitioner, like all defendants, had a basic right to an

unbiased judge, see Offutt v. United States, 348 U.S. 11 (1954) (“[J]ustice must satisfy the

appearance of justice”), and the failure of retrial counsel to seek recusal deprived Petitioner of his

fundamental right to an unbiased judge, thereby causing structural error that requires vacating the

only conviction obtained after the retrial.13

           Retrial counsel failed to prevent a conviction based on inadmissible evidence

         After the retrial, the jury acquitted the Petitioner of Count Four charging the obstruction of

justice murder of Gargiulo, but convicted him of the conspiracy to commit the obstruction of



13
   Petitioner maintains that, but for the multiple errors committed by Froccaro, the first trial of the mistried counts
related to the alleged conspiracy to murder Gargiulo would have resulted in acquittals barring a retrial under double
jeopardy.


                                                         27
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 31 of 48 PageID #: 15187




justice murder of Gargiulo charged under Count Three. There is a reasonable probability that, but

for counsel's errors, the result of the trial proceedings as to Count Three would have been different.

        Petitioner would have been clearly entitled to acquittal for insufficient evidence as the

post-mortem hearsay statement suggesting that “Matty Roth” got an attorney for Bressman during

questioning conducted by the NYPD three days after the murder was inadmissible and the identity

testimony of Petitioner’s attorney Roth was also inadmissible as the testimony impermissibly

inserted the last “direct link” to convict petitioner casting him as co-conspirator “Matty Roth.”

Without the inadmissible post-mortem hearsay or without the client identity testimony of

petitioner’s attorney, there would have been insufficient evidence to convict Petitioner as a co-

conspirator in the murder. There is no basis to contend that counsel's failure to seek the exclusion

of inadmissible evidence was a valid legal tactic. Counsel’s deficient performance allowed the

prosecution to parlay inadmissible hearsay and attorney Roth’s improper client identity testimony

into a final summation at the retrial that again trumpeted the relevance of the patently inadmissible

evidence:

       And why is that relevant? Two reasons. First, it shows you that indeed there is no
       Mattie Roth. It is just a lie told by Bressman. Mattie Roth is actually Chris
       Tarantino, Bressman's actual boss at Synergy, the person who offered Bressman
       $35,000 to assassinate Vinnie. Second, Mel Roth's testimony shows the defendant's
       consciousness of guilt. It shows the defendant wanted to control Bressman. He
       didn't want Bressman telling the NYPD the truth that he had killed Gargiulo and
       that he had been hired to do it by that man, the defendant. And when Mel Roth did
       the defendant's bidding and broke up the interview, the NYPD detectives released
       Bressman.

See Exhibit GG (May 9, 2012 transcript) at pp.1875-76. Retrial counsel rendered prejudicially

deficient performance for the same reasons that first trial counsel did. See infra. No lawyer

objected to inadmissible evidence without which the chain of evidence presented was insufficient

to convict. Exacerbating the prejudice that was caused by the repeated failure to object to the




                                                 28
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 32 of 48 PageID #: 15188




admission of inadmissible evidence at both trials, no lawyer objected to the summations at both

trials that mischaracterized attorney Roth’s inadmissible testimony to suggest evidence of

Petitioner’s guilt not adduced at trial, as Roth never testified that Petitioner had “directed” him to

“break up the interview” of Bressman as misrepresented in the summations at both trials. See

Exhibit GG at pp.1875-76 (AUSA retrial summation) (twice misrepresenting that Roth testified

that petitioner “directed” Roth to “break up the interview”); Exhibit E (May 4, 2011) at p.2938

(AUSA first trial summation) (misrepresenting that Roth testified that he had been “directed to

break up that interview by the defendant”). Ineffective counsel allowed the prosecution to run

amok with inadmissible evidence during both trials.

   Trial Counsel’s Failure to Present Petitioner’s Testimony at Motion to Suppress Hearing

       At both his trials, Petitioner’s counsel had ready access to evidence of Gargiulo’s

contemporaneous intent to misuse the incriminating tape that was linchpin evidence (the Gargiulo

tape) to extort Tarantino at the time in late 2000 when Gargiulo taped it. Petitioner proffers he

was the only witness competent to testify that Gargiulo did begin to extort cash from him with the

threat of disclosure of the tape to police shortly after he taped it, evidencing his contemporaneous

intent to misuse the tape to extort from the outset, but counsel unreasonably failed to present

Petitioner’s testimony in support of their motions to suppress the incriminating tape, unreasonably

misadvising him that his proposed pretrial testimony would be used against him at trial on the

issue of guilt, contrary to Simmons v. United States, 390 U.S. 377, 394 (1968) (“when a defendant

testifies in support of a motion to suppress evidence…, his testimony may not thereafter be

admitted against him at trial on the issue of guilt unless he makes no objection”). Under these

unique circumstances, where Petitioner was an indispensable witness to establish a dispositive fact

that would require suppression of the tape evidence, the ineffectiveness of all defense counsel in




                                                 29
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 33 of 48 PageID #: 15189




denying him his absolute personal right to testify in support of his motion to suppress the tape

infected both trials and raises a fundamental issue of constitutional magnitude. The outcomes of

both trials were tainted by the inadmissible tape used by Gargiulo to extort Tarantino, starting

shortly after it was made. The denial of the right to testify to suppress linchpin evidence is as

egregious as a denial of the right to testify at trial.

        At a minimum, Tarantino is entitled to an evidentiary hearing pursuant to 28 U.S.C. §2255

to testify in support of this claim and to establish by a preponderance of the evidence that

Gargiulo´s primary motivation, or that a determinative factor in Gargiulo´s original motivation for

recording the conversation, was to commit a criminal or tortious act, which would have required

suppression of linchpin evidence. If the reviewing court considers the proffered testimony of

Tarantino on the limited issue of Gargiulo’s intent to misuse the tape to extort cash from the outset,

within the context of all other evidence probative of his intent to misuse the tape to extort cash

(even later trying to extract $500,000 from the FBI), then it should conclude that counsel rendered

ineffective assistance, even if the recording also “cleared” Gargiulo from involvement in the

crimes discussed during the conversations.

                        THE APPLICABLE STATUTORY FRAMEWORK

        18 U.S.C. § 2511(1) generally prohibits both the disclosure and use of intercepted wire,

oral or electronic communications. One exception to that general prohibition is found in §

2511(2)(d), which provides:

        It shall not be unlawful under this chapter for a person not acting under color of
        law to intercept a wire, oral, or electronic communication where such person is
        a party to the communication or where one of the parties to the communication
        has given prior consent to such interception unless such communication is
        intercepted for the purpose of committing any criminal or tortious act in violation
        of the Constitution or laws of the United States or of any State.

18 U.S.C. §2511(2)(d) (emphasis added).



                                                    30
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 34 of 48 PageID #: 15190




       18 U.S.C. §2515 forbids any use at trial of the contents of an illegally intercepted wire or

oral communication, as well as the use of any evidence derived therefrom. The federal statutory

framework furnishes the mechanism to invoke the prohibition of §2515, providing that “[a]ny

aggrieved person ... may move to suppress the contents of any intercepted wire or oral

communication, or evidence derived therefrom ... on the ground that the interception was

unlawful.” See 18 U.S.C. § 2518(10)(a) (brackets added). An “aggrieved person” is any “person

who was a party to any intercepted wire or oral communication or a person against whom the

interception was directed.” See 18 U.S.C. § 2510(11). Tarantino clearly had legal standing to seek

suppression of the unlawful interception.

                   OTHER EVIDENCE CORROBORATES TARANTINO

       A. THE GRAND JURY INDICTMENT

       The indictment itself shows that the grand jury was presented evidence that Gargiulo

intended to extort Petitioner under the threat of delivering the tape to the authorities if Petitioner

refused to pay him. See Indictment at ¶14 (alleging that Gargiulo informed Tarantino he had the

tape and threatened to provide it to law enforcement officers unless Tarantino compensated him).

Suppression depended on dating Gargiulo’s intent to extort.           See id. at ¶14 (alleging that

threatening took place “[i]n or about and between December 2002 and August 2003”). Petitioner

proffers that he would have testified that Gargiulo extorted him starting shortly after the tape was

made in late 2000.

       B. GARGIULO´S DEMAND OF $500,000 FROM THE FBI

       The case agent received a letter from Gargiulo, identifying himself as “Chucky,” days

before meeting him on May 29, 2003. The “Chucky letter” was posted on May 21, 2003. See

First Trial, 4/25/2011, at pp.2370-2372. The case agent read the letter to the jury:



                                                 31
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 35 of 48 PageID #: 15191




       “I'm writing you to see if there is a reward for information and audiotapes leading
       to the arrest and conviction of Scott Mulligan, Chris Tarantino and others in the
       1994 armored car robbery where a guard was shot dead and the death of one of the
       robbers named Louis who was also shot dead and found floating off Long Island.
       To tell me about if and how much the reward is, or just to get in contact with me,
       please post info on www.craigslist.com... P.S. I was not involved in these crimes
       and I don't want a deal. I just want money.”

Id. at pp.2372, 2375 (emphasis added).

       Gargiulo demanded $500,000 for the tape from the FBI. Id. at p.2376. Gargiulo attempted

to coerce the agent by stating that he would get the cash from Petitioner, if not from the FBI.

Gargiulo informed the agent that he had already disclosed the existence of the tape to Petitioner.

Id. at pp.2379-2380 (“He [Gargiulo] was a little bit on the sarcastic side, but he said he knows, he

[Tarantino] knows”) (brackets added). Gargiulo´s one sole purpose in contacting the FBI was to

attempt to extract money according to the agent. See Trial, 4/25/2011, at p.2424; Mastrangelo

hearing, 2/16/2011, at p.403.

       C. TARANTINO´S COMPLAINTS ABOUT “DRY RATTING”

       Petitioner also proffers that he was alluding to then-ongoing extortion, when he mentioned

that Gargiulo was “dry ratting” to two acquaintances on separate occasions. He complained about

the “dry ratting” to Robert Gerrato, and he sought advice on how to handle the situation from

Nicholas Pisciotti.

       1. NICHOLAS PISCIOTTI

       The grand jury heard the testimony of the case agent regarding one Nicholas Pisciotti,

described as a cooperating “individual who had some conversations with Tarantino about

somebody trying to … ‘dry rat’ Tarantino[.]” See Grand Jury, 8/5/2008, at p.47 (brackets added).

       The case agent read from an undated report prepared by another agent who had interviewed

Pisciotti. Id., at p.51 (“When Gargiulo´s gym was unsuccessful, Gargiulo threatened to go to the




                                                32
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 36 of 48 PageID #: 15192




police about the murder of a security guard if Chris Tarantino did not pay Gargiulo a large sum of

money.    Chris Tarantino approached the individual, which is Pisciotti, and asked for the

individual´s opinion about how to handle the situation. The individual told Chris Tarantino to leave

Gargiulo alone since Gargiulo had an alcohol problem. Pisciotti also told Chris Tarantino that

he might have to pay Gargiulo.”) (emphasis added). In this context, it is clear that “dry ratting”

meant extorting payment through the threat of incriminating Petitioner.

       2. ROBERT GERRATO

       The case agent testified before the grand jury that Petitioner had told Robert Gerrato during

Christmas 2002 that Gargiulo was “dry ratting” him. See Grand Jury, 9/16/2008, at pp.31-32. The

case agent admitted that he had “never heard of the term.” Id. at p.32.

       Gerrato testified that Petitioner told him Gargiulo was “dry ratting” him during Christmas

2001 or 2002. Gerrato testified he was unsure of the year and did not recall if he knew or asked

what “dry ratting” meant. See Trial, 4/6/2011, at pp.1512-1513. Gerrato testified that Gargiulo

was his “best friend.” Id. at p.1505. Gerrato believed that Gargiulo first mentioned a recording

with incriminating evidence against Petitioner “approximately [in] the late 90s.” Id. at p.1511

(brackets added).

               D. THE DEMAND OF $500,000 FROM SCOTT MULLIGAN

       In the summer of 2003, Gargiulo told Gerrato about a blackmail letter he had forwarded to

Scott Mulligan´s wife seeking to extract $500,000, and that he would also approach the FBI if he

was not given the cash demanded. Gerrato understood that Gargiulo had already made Petitioner

aware of the existence of the tape. Id. at pp.1514-1515, 1539. Gerrato informed the case agent

that Gargiulo told Gerrato and “other people” that he taped Petitioner. See Grand Jury, 7/15/2008,

at p.66 (“the information was out there”). Petitioner submits that all of the other evidence as to




                                                33
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 37 of 48 PageID #: 15193




the tape corroborates his proffered testimony that Gargiulo used the tape to extort cash from him,

starting shortly after he taped the incriminating conversation.

            E. GARGIULO´S CONTEMPORANEOUS FINANCIAL MOTIVE

       The defense sought an evidentiary hearing after Gerrato testified at the first trial. See Trial,

4/7/2011, at pp.1595-1641. The government’s narrative argued that “absent proof that Gargiulo

was clairvoyant, the motivation for making the tape in September of 2000 could not have been to

blackmail or extort a financial compensation for business losses that did not occur until 17 months

later.” Id. at p.1601. By attaching too much weight to the closing of Gargiulo´s gym during

February 2002, government counsel argued that the February 2002 event could not motivate the

September 2000 recording. The government claimed that there was no evidence of a dispute

between Gargiulo and Petitioner when the tape was recorded in 2000. Id. at p.1607. Review of

all of the evidence along with Tarantino’s proffered testimony debunks the argument constructed

by the government.

       The case agent testified before the grand jury that Gargiulo stated he had taped the

conversation with Petitioner because he was “very bitter” that his relationship with Petitioner and

Mulligan had “gone sour,” see Grand Jury, 7/15/2008, at p.59, which disputes are also alluded to

during the taped conversation of late 2000. See Transcript of “Gargiulo tape” at p.32 (“when all

this stuff happened between me and you and the gyms”). The relationship had already gone sour

by the time the tape was made, and the contention that an event worthy of motivating Gargiulo

only arose after his gym closed in early 2002 is a red herring. Gargiulo’s financial setbacks shortly

before making the tape show his motivation to embark on extortion from the outset and further

corroborate Petitioner’s proffered testimony. That Gargiulo was experiencing financial setbacks




                                                 34
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 38 of 48 PageID #: 15194




even one month before recording the tape, corroborates Petitioner’s claim that the extortion started

shortly thereafter.

       1. GARGIULO´S DOCUMENTED FINANCIAL SETBACKS

       Further corroborating Petitioner’s claims are court documents showing a succession of

judgments entered against Gargiulo, including but not limited to judgments entered only a month

before the making of the tape used to extort cash. See DE:356 and attachments. The limited

information that FBI agents could obtain from a single fleeting street meeting with Gargiulo in

May 2003 did not give the government a complete understanding of the full chronology related to

his extortionate use of the incriminating tape.

       The trial court offered Petitioner´s first trial counsel a chance to submit additional evidence

in support of suppression, see Trial, 4/7/2011, at p.1612, noting that the evidence presented up to

“th[at] point in time” only showed that “some three years [after the taping]” was “when financially

Mr. Gargiulo was hurting[.]” Id. (brackets added). Despite an abundance of evidence of Gargiulo’s

dire straits, first trial counsel conceded that the “[defense] didn't have any evidence about that as

well, that he was financially hurting….” Id. (brackets added). Together with the misadvice

provided to Petitioner that his proposed pretrial testimony to support suppression would be used

against him as to the question of guilt at trial, first trial counsel’s failure to investigate Gargiulo’s

dire financial straits during the time period shortly before the tape was made in late 2000

constitutes ineffective assistance. First trial counsel neither called Petitioner as a witness with

indispensable testimony to give on a limited but dispositive fact in support of suppression nor

presented any of the evidence of Gargiulo’s financial setbacks to show his motive to extort, such

as the succession of court judgments entered against him shortly before he recorded the tape and

began to extort Petitioner shortly thereafter.




                                                   35
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 39 of 48 PageID #: 15195




       Had first trial counsel met his duty to conduct a diligent investigation of possible motives

to use the tape with the intent to extort, the defense would have been able to prove the chronology

of Gargiulo´s acute financial stress, including but not limited to the adverse court judgments

entered against him approximately one (1) month before Gargiulo taped his conversation with the

intent to extort Petitioner. All of the court actions filed against Gargiulo sought to collect from

Gargiulo for obligations related to his gym endeavors. The following are known court actions and

judgments adverse to Gargiulo:

       (i) Life Fitness v. Vincent Gargiulo, S/NY Index No. 602634/99;
       S&C filed on 5/28/1999; Amount demanded: $25,000;
       Stipulated Settlement ($300-$400/month) dated 7/22/1999;
       Defaulted on settlement (4/2000); Default letter sent to Gargiulo (8/8/2000); Default
       Judgment filed on 8/18/00 (approximately one month prior to “Gargiulo tape” made in or
       about 9/2000)

       (ii) Life Fitness v. Body Sculpt, S/NY Index No. 602639/99;
       S&C filed on 5/28/99; Amount demanded: $25,000;
       Stipulated Settlement ($300-$400/month) dated 7/22/1999;
       Defaulted on settlement and served with notice of default (4/2000);
       Default Judgment filed on 8/4/2000;
       Restraining notice sent to Gargiulo (8/4/2000) (approximately one month prior to
       “Gargiulo tape” made in or about 9/2000)

       (iii) Life Fitness v. Body Sculpt (79th Street), S/NY Index No. 605137/01; S&C Filed
       10/26/01; Amount demanded: $100,000 + $250,000 (punitive);

       (iv) Lease Corp. of America vs. Vincent Gargiulo d/b/a Body Sculpt,
       S/NY Index No. 116664/99; S&C Filed 8/3/1999
       Amount demanded: $37,000 + $9,000 in legal fees

       (v) Aerobitron v. Body Sculpt, CivCt/NY Index No. CV 2508/00;
       S&C Filed 1/24/00; Amount demanded: $4,000-$5,000;
       Final Judgment filed on 8/4/2000 (approximately one month prior to “Gargiulo tape”
       made in or about 9/2000)

       (vi) People of the State of NY v. Body Sculpt (40th Street),
       Summons No. 406906803-0 (Crim Ct/NY);
       First offense 4/19/2000; Second offense 5/17/2001
       NOTE: These violations involved the failure to obtain costly permits for construction work,
       ignoring stop work order, etc.



                                                36
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 40 of 48 PageID #: 15196




       (vii) NRP LLC II v. Body Sculpt Fitness Club 79th Street Inc.,
       Civ/NY Index No. L&T 75343/0; Petition for Eviction filed (5/17/2001); Default Judgment
       filed on 6/13/2001; Warrant of Eviction (6/19/2001); Stipulated Settlement dated 8/6/2001;
       Rent Default (10/01/2001); Warrant of Eviction Reissued (11/20/2001); Second Stipulated
       Settlement dated 1/31/2002; Rent Default (6/17/2002)

       NOTE: Statement of rent account issued by landlord-plaintiff shows that Gargiulo did not
       make his $14,250 monthly lease payment in August 2000 (approximately one month prior
       to “Gargiulo tape” made in or about 9/2000), issued a check with insufficient funds on
       11/17/2000, and failed to pay several consecutive months of rent in early 2001.

       (viii) Portfolio v. Body Sculpt, et al., S/NY Index No.: 604135/02;
       S&C filed 11/13/02; Amount demanded: $60,000.

See DE:356 and attachments. These court filings establish that Gargiulo’s financial setbacks

started in 1999, with judgments peaking during the month before the making of the tape in

September 2000. Gargiulo had ample financial motivation to extort Petitioner, which corroborates

Tarantino’s proffered testimony in support of suppression.

       2. GARGIULO´S “INSURANCE” COLLECTION

       The case agent testified that Gargiulo refused to give him a copy of the tape because

Gargiulo thought that retaining possession of the tape was his “insurance policy.” See Grand Jury,

7/15/2008, at p.60 (“He [Gargiulo] thought that was his insurance policy. He stated to me that he

would not provide me with the actual tape because that was his ace in the hole, and if he had

provided it to me, the federal government wouldn´t need him, and he wanted to hold on to the

tape.”). Gargiulo was insured against non-payment. While the agent testified before the grand jury

that Gargiulo told him that withholding the tape was his “insurance” against government non-

payment, he gave different testimony at trial as to Gargiulo´s purported “insurance.” See Trial,

4/25/2011, at p.2375 (“He [Gargiulo] stated that he made the tape as an insurance, an insurance

against Christian Tarantino.”).




                                               37
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 41 of 48 PageID #: 15197




         The quantum of evidence corroborating Petitioner’s proffered testimony that he was indeed

extorted with the tape shortly after its making satisfies the applicable preponderance of the

evidence standard that would have required suppression of the linchpin evidence, but for the

ineffective assistance rendered by counsel. Petitioner submits that his testimony would have

tipped the scales to support finding it was more likely true than not true that Gargiulo made the

tape with the intent to extort given that: (1) Gargiulo had begun to experience financial stress

shortly before making the recording; (2) Petitioner complained to associates that Gargiulo was

“dry ratting” him; and (3) Gargiulo kept possession of the tape as his “insurance” to collect from

Petitioner and others (even trying to extract $500,000 from the FBI). See Court Order, Doc. 223,

4/19/2011, at p.4 (“That Gargiulo eventually tried to blackmail Tarantino is undisputed”)

(emphasis added)14 Petitioner’s proffered testimony should have been heard and evaluated by the

trial court, but defense counsel denied him his right to testify in his own defense in support of his

motion to suppress the linchpin evidence, misadvising him that his proposed pretrial testimony

that Gargiulo did extort him, starting shortly after making the tape, could be used against him at

trial on the question of guilt.

                                  APPLICABLE LEGAL PRINCIPLES

         Petitioner had the onus of proving by a preponderance of the evidence “either (1) that the

primary motivation, or (2) that a determinative factor in [Gargiulo's] motivation for intercepting

the conversation was to commit a criminal [or] tortious ... act.” See In re DoubleClick Inc. Privacy

Litigation, 154 F.Supp.2d 497, 514-515 (S.D.N.Y.2001) (quoting United States v. Vest, 639

F.Supp. 899, 904 (D.Mass.1986)) (brackets added); id. at 907 (defendant bears the burden of proof


14
   That Gargiulo visited Petitioner’s neighbor in the same Manhattan building where Petitioner lived with a then
recently made incriminating tape in hand as proof of Petitioner’s criminal past also invites an inference that Gargiulo
implemented an extortion scheme which defamed him with his neighbors to show his readiness to disseminate the
incriminating tape (even to the police).


                                                         38
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 42 of 48 PageID #: 15198




by a preponderance of the evidence). Without the benefit of the testimony now proffered in this

motion, the Court found that “[f]or at least three reasons, … Gargiulo´s motive was mixed, at best.”

See Court Order, Doc. 223, 4/19/2011, at p.5. First, the Court reasoned that “the significant time

lapse” between the making of the tape and the “attempts to blackmail Tarantino undermines the

idea that Gargiulo´s primary or determining motivation was extortion.” Id. at p.5. But the Court

was only provided part of the chronology – the later attempts to extract a large lump sum from

Petitioner, Mulligan and the FBI.

       Because counsel did not provide the Court with the full view of Gargiulo´s dire financial

condition during the relevant time period, the Court found that “the failure of Gargiulo´s gym

suggests that a financial reason for blackmail arose only after the tape was made.” Id. However,

the court did not have the benefit of any testimony from Petitioner at the motion to suppress, nor

did counsel submit readily available documents showing that Gargiulo’s motive to commit

extortion arose even one month before the tape was recorded when judgments were entered against

him. The Court relied only on the evidence that suggested “Gargiulo fell on hard times after the

tape was made and that he may have partly blamed Tarantino for his financial straits.” Id. at p.6.

The allegations made by Petitioner in this motion establish that Gargiulo started to extort cash

from Petitioner with the tape shortly after it was made and that Gargiulo was experiencing financial

hardship shortly before the tape was made with the contemporaneous intent to extort cash from

Petitioner.

       To the extent that Gargiulo may have harbored “mixed” motivations, this Court must “bear

in mind that the mere existence of [a] lawful purpose alone does not ‘sanitize a[n interception] that

was also made for an illegitimate purpose.’” In re DoubleClick Inc., 154 F.Supp.2d at 515 (quoting

Sussman v. ABC, 186 F.3d 1200, 1202 (9th Cir.1999)) (brackets supplied).




                                                 39
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 43 of 48 PageID #: 15199




       THE LEGISLATIVE HISTORY OF 18 U.S.C. § 2511(2)(d)

       The Wiretap Act as first drafted did not prohibit interceptions where one party to the

communication consented, irrespective of underlying intent. S.Rep. No. 90–1097, 1968

U.S.C.C.A.N. 2112, at 2182 (1968). However, Senator Philip Hart objected to the broad language,

for it would permit “surreptitious monitoring of a conversation by a party to the conversation, even

though the monitoring may be for insidious purposes, such as blackmail, stealing business secrets,

or other criminal or tortious acts in violation of Federal or State laws.” Id. at 2236. Senator Hart

and Senator John McClellan proposed an amendment to the bill that would limit the one-party

consent rule to “private persons who act in a defensive fashion.” 114 Cong. Rec. 14694 (1968)

(emphasis added). The amendment passed and was ultimately codified, in relevant part, at 18

U.S.C. §2511(2)(d).

       The legislative record clearly reflects that an element of tortious or criminal mens rea is

required for a recording to run afoul of the prohibition under § 2511(2)(d). Senator Hart noted that

the key distinction between permissible and impermissible one-party consent tapes by private

parties was whether the actor's intent in recording was to injure. Compare 114 Cong. Rec. 14694-

14695 (1968) (“Such one-party consent is also prohibited when the party acts in any way with an

intent to injure the other party to the conversation in any other way ... For example, ... for the

purpose of blackmailing the other party, threatening him, or publicly embarrassing him”)

(emphasis added) with S.Rep. No. 90-1097 (1968) at 2236-37 (“There are, of course, certain

situations in which consensual electronic surveillances may be used for legitimate purposes ... [as

with recordings made] without intending in any way to harm the nonconsenting party.”)

(emphasis added). Petitioner’s proffered testimony that Gargiulo extorted him out of cash with




                                                40
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 44 of 48 PageID #: 15200




the threat of disclosing the tape shortly after it was made shows that Gargiulo did not act purely in

defensive fashion.

       The legislative intent underlying 18 U.S.C. §2511(2)(d) makes clear that the criminal or

tortious purpose prohibition must be narrowly construed, covering only those tapings accompanied

by a specific contemporary intent to commit a crime or a tort. See Caro v. Weintraub, 618 F.3d

94, 99-100 (2d Cir. 2010) (“There is a temporal thread that runs through the fabric of the statute

and the case law. At the time of the recording, the offender must intend to use the recording to

commit a criminal or tortious act.”). Here, Gargiulo´s “contemporary intent” was criminal. He

harbored criminal intent when he made the tape recording, even if a defensive reason for making

the tape was also intertwined with his primary criminal motivation. See Sussman, 186 F.3d at 1201-

02 (“existence of a lawful purpose does not mean that the interception is not also for a tortious or

unlawful purpose … existence of the lawful purpose would not sanitize a tape that was also made

for an illegitimate purpose; the taping would violate section 2511.”); Vest, 639 F.Supp. at 904 (“It

is characteristic of human experience that individuals usually — perhaps even always — act with

mixed motives.”). The Court can ascertain Gargiulo´s primary intent from the proffered testimony

of Petitioner and other corroborating evidence. See United States v. Salameh, 152 F.3d 88, 143

(2d Cir. 1998) (recognizing that “as a general rule most evidence of intent is circumstantial”);

Mallette v. Scully, 752 F.2d 26, 32 (2d Cir.1984) (“Commentators agree that it is seldom possible

to present testimonial or direct evidence of an accused's state of mind. Intent as a separate item of

proof does not commonly exist. … [I]ts existence must be inferred by considering the laws that

generally govern human conduct.... Circumstantial evidence of this subjective fact is therefore

indispensable.”) (citations omitted). The totality of all of the circumstances, now supplemented by




                                                 41
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 45 of 48 PageID #: 15201




the proffered testimony of Petitioner, militate in favor of finding, by a preponderance of the

evidence, that Gargiulo had a criminal purpose at the time of making the tape.15

       COUNSEL RENDERED INEFFECTIVE ASSISTANCE

         Here, if counsel had not unreasonably misadvised Tarantino that his pretrial testimony

would be used against him at trial as to the issue of guilt, he would have exercised his absolute

personal right to testify in support of his motion to suppress to prove that Gargiulo´s intent from

the outset was to extort him. See United States v. Moskovits, 844 F.Supp. 202 (E.D.Pa. 1993)

(retrial granted on §2255 claim that trial counsel rendered ineffective assistance in misadvising

that inadmissible prior uncounseled Mexican conviction would be used against defendant at trial

if he exercised his personal right to testify). The first prong of the analysis under Strickland v.

Washington, 466 U.S. 668 (1984), i.e., counsel’s deficient performance, is shown by the misadvice

given to Tarantino that his testimony in support of suppressing the linchpin evidence would be

used against him at trial on the issue of guilt, contrary to well-settled law. See Simmons v. United

States, 390 U.S. 377, 394 (1968) (“when a defendant testifies in support of a motion to suppress

evidence…, his testimony may not thereafter be admitted against him at trial on the issue of guilt



       15
           A different result might obtain if Gargiulo had never told Petitioner that he had taped him
prior to approaching the FBI. See United States v. Farrah, 2000 WL 92349, *3 (D.Conn.2000)
(“Finally, there is no evidence to suggest that either Donald Poling or Marilyn Poling had any
improper motive for making the tapes. At no time did either of the Polings tell Farrah that they had
the tapes and would use them against her if she did not return the money. It stands to reason that
if the Polings had recorded the conversations with the intent to extort from Farrah money to which
they were not entitled, or with the intent to otherwise coerce or induce her to act, they would have
told Farrah that they had the tapes at some point prior to resorting to going to the authorities. The
fact that the Polings never told Farrah about the tape recordings is consistent with the conclusion
that they never intended to use the tapes to extort money from Farrah or otherwise coerce or induce
her to act.”); United States v. Phillips, 564 F.2d 32, 34 (8th Cir.1977) (“the subsequent failure to
[unlawfully] use the tape reinforces the finding that the primary purpose for making it was to obtain
a record of what was said. Furthermore, there is no credible evidence of any other purpose.”). But
that is not the situation here.



                                                 42
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 46 of 48 PageID #: 15202




unless he makes no objection”). As in Moskovits, the second prong of the Strickland analysis, i.e.,

prejudice from said deficient performance, is shown by counsel’s interference with defendant’s

right to provide testimony that would have caused a different court decision. Petitioner submits

that the denial of his fundamental right to testify in support of his motion to suppress linchpin

evidence caused by the ineffectiveness of counsel was prejudicial. This Court should conclude that

deficient representation caused Tarantino to not exercise his right to testify, resulting in prejudice,

meaning “the decision reached would reasonably likely have been different absent the errors.”

Moskovits at 210 (quoting Strickland, 466 U.S. at 696). It is reasonably likely that the tape would

have been suppressed based on the proffered testimony.

       Petitioner has proffered sufficient evidence to support a conclusion that Gargiulo recorded

the conversation with the intent to commit extortion. At a minimum, Petitioner should be granted

a §2255 hearing to testify before the Court and have “a full and fair opportunity to meet his []

burden of proof.” See United States v. Phillips, 540 F.2d 319, 326-327 & n.3 (8th Cir.1976) (trial

court should require government to establish legal purpose for interception; if government meets

its obligation, defendant must prove by a preponderance of the evidence the existence of one of

the exceptions in § 2511(2)(d); risk of non-persuasion remains with defense). The entire chain of

other evidence on the issue of Gargiulo’s intent to use the tape for personal financial gain

corroborates Petitioner’s proffered testimony that Gargiulo started to extort cash from him using

the threat of disclosing the incriminating tape to law enforcement, shortly after the tape was made,

thereby proving his criminal intent from the outset:

       [T]he statute here under consideration plainly declares that recording is permissible
       in some circumstances and impermissible in others. Also, it plainly includes some
       provisions aimed at serving the public interest in use of credible evidence to support
       prosecutions for criminal offenses, but others aimed at protecting privacy and
       deterring violations, even to the extent of using sanctions that sometimes deny use
       of credible evidence that may be essential to effective prosecution for a crime.



                                                  43
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 47 of 48 PageID #: 15203




Vest, 639 F.Supp. at 909 (emphasis and brackets added).

       Had Petitioner’s proffered testimony been given to this trial court, it is reasonably likely

that it would have concluded that the exclusionary sanction under 18 U.S.C. §2515 must be

imposed here. See United States v. Lam, 271 F.Supp.2d 1182, 1186 (N.D.Cal.2003) (suppressing

tapes of unlawfully intercepted conversations pursuant to 18 U.S.C. §2515) (citations omitted).

The proffered testimony shows that the taping of the conversation was the first affirmative step

taken by Gargiulo in his calculated extortion scheme. But for the ineffectiveness of Petitioner’s

trial counsel in misadvising him, which kept him off the witness stand, the linchpin evidence would

have been suppressed as it was made “for the purpose of committing [a] criminal or tortious act”

in violation of 18 U.S.C. § 2511(2)(d). All of the corroborating evidence on the issue of Gargiulo’s

intent, now supplemented by Petitioner’s proffered testimony points to the conclusion that

Gargiulo had always intended to extort Petitioner from the moment he pressed “record.” See

Fischl v. Armitage, 128 F.3d 50, 55 (2d Cir.1997) (“To establish a fact by a preponderance of the

evidence means to prove that the fact is more likely true than not true.”); Ostrowski v. Atl. Mut.

Ins. Cos., 968 F.2d 171, 187 (2d Cir.1992) (remanding and recommending that the district court

use the scale-tipping analogy).

                                              CONCLUSION


       For all of the foregoing reasons, Petitioner respectfully submits that the Court should vacate

all of the convictions, dismissing Count One with prejudice or ordering a retrial, ordering a retrial

under Count Two, and dismissing Count Three with prejudice or ordering a retrial. Petitioner also

submits that an evidentiary hearing is warranted on the issues raised herein.




                                                 44
Case 2:08-cr-00655-JS Document 510 Filed 10/04/19 Page 48 of 48 PageID #: 15204




                                                     Respectfully submitted,

                                                     /s/ Todd G. Scher

                                                     TODD G. SCHER
                                                     Law Office of Todd G. Scher, P.L.
                                                     Fla. Bar No. 0899641
                                                     1722 Sheridan Street, #346
                                                     Hollywood, FL 33020
                                                     (Tel) 754-263-2349
                                                     (Fax) 754-263-4147
                                                     TScher@msn.com
                                                     Counsel for Defendant

                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 4th day of October 2019, I filed the above pleading with the Clerk

via CM/ECF.


                                                     /s/ Todd G. Scher
                                                     TODD G. SCHER




                                                45
